UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7137


RICHARD LEE CURRY,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00196-RBS-DEM)


Submitted: November 5, 2019                                 Decided: November 12, 2019


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Lee Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Lee Curry seeks to appeal the district court’s order dismissing as successive

and unauthorized his amended 28 U.S.C. § 2254 (2012) petition. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate

judge recommended dismissing the petition as an unauthorized successive petition and

advised Curry that failure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Curry has

waived appellate review by failing to file specific objections. Moreover, he failed to

challenge in his informal brief on appeal the district court’s finding that his objections were

not specific, so he has forfeited appellate review of that finding. 4th Cir. R. 34(b).

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                 DISMISSED



                                              2